Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, further electing T cells and immunological state for prosecution on the merits in the reply filed on 12/8/2021 is acknowledged.
In a telephone call on 1/25/2022 the examiner required a further election between an immunological state associated with HIV infection and an immunological state associated with MTB infection, at least because these methods for detecting the physiological states that are these two immunological states are part of the entire claim set that lacks unity of invention as set forth in the election of species.  In a return phone call on 2/17/2022, Michael B. Scher elected the immunological state associated with HIV infection.  
Claims 28, 37, 38, 44-45, 47-48, 50 and 57 are withdrawn as being drawn to non-elected species and/or inventions.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 8, 18, 25, 40, 41, and 55 arerejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claims 2, 4, 8, 18, 25, 40, 41, and 55, the phrases that begin with "preferably" and “more preferably” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d), which states, “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.”  In the instant claims no part of the specification clarifies whether the narrower scope of the preference is intended to limit the preceding broader scope language.   
 	Claim 3 further recites possible correlated elements.  The claim is confusing because it is unclear, then if this requires that the measuring must include the related correlated element.  For example, if “the same cell types in different tissues are correlated” does this then require that the physiological state of a second cell be determined? Additionally, the phrase “the composition and/or quantity of cell types in different tissues is correlated” but this lacks context and antecedent basis since the claim doesn’t previously recite or require measuring the composition or quantity of cells in different tissues or that the first and second cells be in different tissues.  Similar “the same cell types in different tissues” is indefinite because the claim doesn’t previously require even measuring the physiological state of a cell, (allowing for cell or tissue) nor does it suggest that the two cells or tissues are different cells or tissues.  By 
	Claim 4 is indefinite because when it recites “the first cell or tissue in another organism” this phrase lacks proper antecedent basis.  And “the phrase “the correlation” in line 2 of claim 4 also lacks proper antecedent basis because the claim previously recites two correlations the correlation recited within claim 1 and then the correlation “with another organism.”  Claim 1 is clear that the first and second cell or tissue of claim 1 are from “a subject”- that is the claim construction demands that these are from the same subject, and so it is very unclear how the recitations of claim 4 are related to claim 1 or how “the correlation is used as a proxy to determine the physiological state of the first cell or tissue in the subject” within the context of claim 1 wherein the determining is done by a first and second cell from the same subject.  Further still, it is not clear which elements are meant to be optional when considering the “and/or” of the fifth line in claim 4, and again “the correlation” in the last wherein clause of claim 4 also lacks antecedent basis because it is not clear which correlation is “the correlation.”  Additionally, “the organism” in the final phrase of the claim lacks antecedent basis since the claim previously refers to a subject and an “other organism” both of which are reasonably considered organisms.   Taken together, all of these issues makes claim 4 impossible to understand.  
	In claim 18, the phrase “the cell type” lacks proper antecedent basis because the claim previously recites two cells, the first and second, and it is not clear if this limitation is meant to require that both the first and second is an immune cell or only one of those two.  Likewise “the tissue type” is confusing for the same reason.  Further still, it’s not clear when the claim recites 
	In claim 25, the phrase “the physiological state” lacks proper antecedent basis and it is not clear if this refers to the physiological state of the first cell or tissue or of the second cell or tissue.  This applies each time this phrase is used in claim 25. 
	In claim 40, the claim sets forth “the method comprising measuring the expression of a biomarker in a test cell or tissue of the subject” and it is not clear how this step relates to claim 1.  It is not clear if this step is meant to be in addition to “measuring a physiological state of a second cell or tissue in the subject” or an embodiment of this step.  It is not clear if the “test cell or tissue” is a different cell or tissue than the “second” cell or tissue or even than the “first” cell or tissue.”  And it is not clear how “measuring a biomarker” relates to the determining of the first physiological state or the measuring of the second physiological state.  The claim depends from claim 1 but does not clearly refer back to the elements of claim 1.  Further, the phrase “the diagnosed cell or tissue” does not have proper antecedent basis since the claim does not have any step of diagnosing any cell or tissue.  Further still, the claim discusses how the biomarker “was” identified and it is unclear if these steps are meant to be steps that are required within the instant method or if they are merely product by process limitation that describe how the biomarker was identified but are not necessarily required for practice.  Also, in the last line of claim 40, “the expression profile in the second cell or tissue” lacks proper antecedent basis because it is not clear if this refers to the second cell or tissue in the previous 
	Claim 41 is indefinite when it refers to “the first cell or tissue” because the claim refers two first cells or tissues and it is not clear which one is being further limited in claim 40.   	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 fails to further limit claim 1 because it encompasses embodiments where the correlated physiological states are the same physiological states or different physiological states and so covers all possible pairings of physiological states.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



 	Claims 1-4, 8, 18, 25, 40, 41, and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon and/or an abstract idea without significantly more. 
The claim 1, from which all claims depend, recite(s) a correlation between a physiological state of a first cell or tissue in a subject and that of a second cell or tissue in a subject.  This naturally occurring relationship is a natural phenomenon.  
This judicial exception is not integrated into a practical application because the only step in claim 1 in addition to the judicial exception is a “measuring” step which is a data gathering step necessary to practice the invention.  It is pre-solution activity and does not apply or use the correlation in any way.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measuring step is recited at such a high level of generality that it amounts to insignificant presolution activity, that is a mere data gathering step necessary to use the correlation.  Measuring a physiological state merely instruct a scientist to use any possible measuring technique to determine any unspecified feature of a cell or tissue.  Such techniques were conventional in the prior art, as discussed, for example in the specification at paragraphs 179-195 reviewing different techniques for measuring a physiological state.  
Thus, the claim does not amount to significantly more that the recited judicial exception.  

Claims 3, 8,   further define the correlation but do not add any elements in addition to the correlation. 
Claim 4 describes an additional correlation “the second cell or tissue is correlated with the first cell or tissue in another organism”, and additional sets for a mental process “the correlation is used as a proxy which sets forth a judicial exception that is a mental process abstract idea.  
Claim 18 further defines the cell types but does not add any other elements in addition to the judicial exception.  The effect is to narrow the correlation.  
Claim 25 further defines the physiological state and the cell type but does not add any other elements in addition to the judicial exception.  The effect is to narrow the correlation.  
Claim 40 sets forth an additional judicial exception that a biomarker is a proxy for the physiological state of a diagnosed cell or tissue (natural phenomenon) and identifying an expression profile (mental process abstract idea judicial exception).

 Claim 55 further defines the physiological state and the cell type but does not add any other elements in addition to the judicial exception.  The effect is to narrow the correlation.  
No steps in addition to the “measuring” set forth in claim 1 are recited in these claims and so the analysis for claim 1 applies to claims 3, 4, 8, 18, 25, 40-41 and 55. 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 3, 4, 8, 18, 25, 40, 41 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are extremely broadly drawn so as to encompass measuring any possible physiological state of any possible first cell or first tissue by measuring the physiological state of a second cell or tissue in the subject, with the requirement that the second cell or tissue is correlated with the physiological state of the first cell or tissue and the correlation comprises a correlation between tissue types, cell types, or tissue types and cell types. 

	The claims encompass employing “physiological states” that have been identified in one species and applying them to other species. 
 	Essentially the claims encompass diagnosing any disease or cellular or tissue state under the sun using any possible marker of a “physiological state.”  
	The specification does not provide any specific examples of correlated cell or tissue types.  
	There is no expected common structure between measurable physiological state (for example gene expression) and another measurable physiological state.   There the claims encompass vastly variant genus of methods of detecting physiological states, with a functional requirement that two physiological states are correlated with no know or disclosed correlation between the recited function and any structural target to measure the physiological states.  
	There are not examples given in the specification to suggest that applicant was in possession of a representative number of markers for any grouping or all disease, disorders, and physiological states.  There is no actual reduction to practice of a single embodiment within the specification.  The disclosure generally discusses that markers of physiological states exist and may be identified but does not disclose any markers with specificity.  
	 The specification teaches an extensive list of genes that were differentially expressed between HIV+ and HIV- cells, but provides no guidance or framework as to what second cell type these expressions correlate with within a subject.  
a priori predict which physiological states will be correlated in cells or tissues, and any examples of successfully discovering such information in the prior art follows empirical experimentation.
	For example, claim 2 specifically “the physiological state of the second cell or tissue is correlated with the effect of” a modulating agent on the first cell or tissue.  The claim sets forth that the modulating agent is preferably an immune modulating agent.  However, the specification does not provide written description of a single embodiment within this claim.  That is, the specification does not teach, for example, any gene expression in a second cell type that is correlated to the effect of contacting a first cell type with a modulating agent, let alone an immune modulating agent.  
 	Determining the correlation between physiological states of cell types is a highly unpredictable technology area.  For example, Prins et al. attempted to identify a correlation between expression profiles of PMBC for CD3, CD4, CD25 and Foxp3 in blood cells and response of glioblastoma cells to immunotherapy.  Although patients that received the immunotherapy had increased frequencies of  CD3+CD4+Foxp3+ or CD3+CD4+CD25+Foxp3+ lymphocytes this was not correlated with clinical outcome (i.e. physiological state of brain tumor).  
 	Thus, having considered all of this, accordingly, a person of ordinary skill in the art would not view the applicant to have been in possession of the generic subject matter

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 8, 18, 25, 40, 41 and 55 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rappaport et al. (US20100291595).
	Rappaport et al. teaches method that comprises measuring gene expression in peripheral blood mononuclear cells (i.e. CD163/CD16 expression), and teaches that the levels of CD163+/CD16+ PMBC is correlated to the course of HIV-1 infection and/or HIV Encephalopathy.  Thus, the reference teaches measuring CD163/CD16 expression, which is a physiological state, in a first cell or tissue, where the cell is blood cells and the tissue is blood.  Furthermore, the reference teaches a correlation between blood cell gene expression and the physiological state 
	With regard to claim 2, the reference teaches a method for monitoring the effect of antiretroviral therapy (ART) on the CD4+T cell count.  The method includes comparing the measured levels to a level after treatment with the ART, and thus, includes contacting the first cell (CD4+T cell) with a modulating agent and measuring the effect of the modulating agent on a second cell or tissue (expression of CD163 and CD16 on monocytes).  The physiological state of the second cells is correlated to the physiological state of the first cells.  See p. 19, claim 22. 
	With regard to claim 3, quantity of CD163+/CD16+ cell types is correlated to the physiological state of brain cells or CNS cells (infected with HIV) (different cell types are correlated).  
	With regard to claim 4, the correlation between the first and second cells and tissues was determined in the organism by expression profiling.  Claim 4 has an “or” prior to the final wherein clause which suggests that only this last clause must be met, when the claim is interpreted first wherein clause, second wherein clause and/or third wherein clause.  
 	With regard to claim 8, the correlated physiological states are different physiological states. 
	With regard to claim 18, the reference teaches that the CD163+/CD16+ cells are a monocyte subset (para 34) and therefore are immune cells, as monocytes are members of the mononuclear phagocyte system, a component of innate immunity.  

	With regard to claim 25, the second cell is a circulating immune cell (CD163+/CD16+ monocytes in PMBC) and the physiological state is in a tissue, also the physiological state in the first cell is a disease state, and in the second cell is an immunological state. 
	With regard to claims 40 and 41, the reference teaches, a method for monitoring the viral load of an HIV-1 positive individual by measuring the expression of CD163 and CD16, that is measuring the expression of a biomarker in a test cell or tissue of the subject, see claim 12.  
	The reference teaches in Example 8 that CD163+/CD16+ cells are inversely correlated with CD4+ T cells in patients with CD4+T cell counts below 450 cells/ul.  Thus, the reference teaches that the expression in a first cell is correlated with the expression profile in the second cell.  The method which includes the step of measuring the expression of CD163 and CD16 is a method of measuring the physiological state of a “second cell” that is correlated with the expression profile of a “first cell.”  With regard to claim 41, the two cells or tissues tested in the example were both from humans.  

	 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160313300 teaches a method which includes contacting a cell with a compound, obtaining a sample, measuring a biomarker and predicting an predict anti-tumor effect.  The 
Smith et al. (The Journal of Immunology, 2010, 185: 5417–5424) teach a method which includes obtaining lymph node biopsies from 22 untreated HIV-1 infected individuals an measuring gene expression using a microarray. 
Wang et al. (Mucosal Immunology volume 2, pages518–526 (2009)) identified loss of beta7(high)CD4+ T cells in blood closely paralled the loss of intestinal CD4+ T cells in macaques monkeys.  The reference teaches that monitoring beta7(HIGH) expression on CD4+ T cells in the blood may be a useful surrogate for estimating intestinal CD4+ T cell loss and restoration in HIV-infected patients.
Chao et al. (Journal of Experimental & Clinical Cancer Research 2013, 32:44 , six pages) teach that gene signatures obtained using blood mRNA can identify a variety of conditions occurring in various sites throughout the body, including heart failure, inflammatory bowel disease, psychiatric disorders and various cancers. These studies suggest that blood cells may act as “sentinels” that can mirror health or disease anywhere in the body. Blood transcriptomic signatures thus reflect molecular changes regardless of where they occur in the body.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634